        Case 1:15-cr-00537-VEC Document 1667
                                        1666 Filed 08/25/21
                                                   08/24/21 Page 1 of 2

                USDC SDNY
                DOCUMENT                            U.S. Department of Justice
                ELECTRONICALLY FILED
                DOC #:                              United States Attorney
                DATE FILED: 8/25/2021               Southern District of New York




        MEMO ENDORSED
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    August 24, 2021
BY ECF
The Honorable Valerie E. Caproni
Southern District of New York
40 Foley Square
New York, New York 10007

                    Re:    United States v. Rascarmi Gallimore, 15 Cr. 537 (VEC)

Dear Judge Caproni:

        The Government writes regarding proceedings relating to Rascarmi Gallimore’s alleged
violation of the conditions of his supervised release. Since receiving the Probation Office’s
specifications, and since the originally scheduled conference in March of this year, the
Government has continued to confer with the Assistant District Attorney for the Bronx District
Attorney’s Office currently handling the state charges against Gallimore and others. The
Government received a copy of the criminal complaint against Gallimore, previously submitted
to the Court, and has confirmed that Gallimore and his codefendants have been indicted in state
court.

        As of July 7, 2019, the Government had understood from the assigned ADA that the
Bronx case is proceeding, and that motions were likely to be filed in the state case seeking the
suppression of evidence. Based on communications with the assigned ADA, the Government had
understood that the state court original conference date had been adjourned to August 19, 2021,
and that motions in Gallimore’s state case were still expected, though not yet filed. As of today,
Gallimore’s state docket reflects that the August 19, 2021 case has been adjourned on the state
court calendar until November 9, 2021. Although the Government has not yet heard from the
ADA regarding what proceedings she anticipates on that date, the ADA had previously
anticipated a ruling on any pretrial motions at the time of the previously scheduled August 19
conference.

        The Government respectfully requests that the Court adjourn the currently scheduled
conference to a date after November 9, 2021. The Government expects that a resolution of the
federal supervised release allegations may be aided by additional proceedings and clarity in the
state proceedings. The Government has conferred with defense counsel for Gallimore, who
concurs in this request.
          Case 1:15-cr-00537-VEC Document 1667
                                          1666 Filed 08/25/21
                                                     08/24/21 Page 2 of 2

  Honorable Valerie E. Caproni
  August 24, 2021
  Page 2 of 2

            As previously noted, the defendant’s term of supervision expired on March 20, 2021, but
  the Court has and will maintain jurisdiction to adjudicate the alleged violations because the
  Court’s summons issued on the basis of those allegations prior to expiration. See 18 U.S.C. §
  3583(i) (“The power of the court to revoke a term of supervised release for violation of a
  condition of supervised release, and to order the defendant to serve a term of imprisonment and .
  . . a further term of supervised release, extends beyond the expiration of the term of supervised
  release for any period reasonably necessary for the adjudication of matters arising before its
  expiration if, before its expiration, a warrant or summons has been issued on the basis of an
  allegation of such a violation.”).

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney


                                               By:           /s/ Andrew C. Adams
                                                      Andrew C. Adams
                                                      Assistant United States Attorney
                                                      (212) 637-2340


  cc:    Renato Stabile, counsel to the defendant (by ECF)



Application GRANTED. The hearing is adjourned to
November 17, 2021 at 10:00 a.m. The hearing will take place
in person in Courtroom 443. The parties must submit a joint
status update by November 10, 2021.

SO ORDERED.




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
                                               8/25/2021
